Title: To George Washington from Brigadier General William Livingston, 4 July 1776 [letter not found]
From: Livingston, William
To: Washington, George

Letter not found: from Brigadier General William Livingston, 4 July 1776 (first letter). GW began his letter to Livingston of 5 July: “Your Favour of the 4th came safely to hand,” and near the end he wrote: “another of your Favours came to my Hands informing me that the Enemy have thrown up two small Breast Works on the Cause way from the Point.” The second letter is Livingston’s letter of this date.